Title: From James Madison to the City Council of New Orleans, 23 July 1809
From: Madison, James
To: City Council of New Orleans


To the City Council of New Orleans.
July 23. 1809.
I have recd:, fellow Citizens, Your act of June 10th. with the sensibility due to the kindness of its expressions towards me personally; and with all the gratification which the just & patriotic veiw it takes of the public welfare, ought to inspire.
The peace & plenty which have distinguished our Country, amid the convulsions and calamities forming the general character of the times, and under the perplexities resulting to our own affairs, claim for the policy which has preserved those blessings, the approbation you bestow on it. Such marks of attatchment to the solid interest of our Country, and of confidence in the public Councils, are the more to be valued, as the trials imposed on us by foreign Injustice, have not yet ceased; and as it is among those who are most averse to War whilst it can be honorably avoided, that we are, at all times, to look, for the most unyielding support of the national rights, when peace can no longer be preserved.
I behold with the truest satisfaction, the advantages which the Territory and City of New Orleans have reaped from their incorporation with the U. States; and, especially, that you are so fully sensible of the degree in which they are the fruits of our free system of Government, administe⟨red⟩ in the spirit which belongs to it.
The Nation into whose bosom you have been received, must allways rejoice at your prosperity, because it, at once indicates, & promotes the General prosperity. Never was such a connection more distinctly pointed out by nature herself; nor can the reciprocal benifits of it ever cease whilst the laudable and enlightened sentiments which you proclaim, shall continue to pervade the great Body of our fellow Citizens. I tender you my sincere respects and my best wishes.
James Madison
